DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted February 21, 2020 have been accepted.
With regard to the drawings submitted February 29, 2019, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:
  	a) In paragraph [0034], in the fourth sentence, “tooth 22” should read, “tooth 32”.
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “medical image processor”, “machine learning processor” and “segmentation processor” in claim 12; “visual output device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, in line 5, “said visual output device” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200320685 to Anssari Moin et al. (hereinafter referred to as “Moin”).
As to claim 1, Moin discloses a method for automated processing of a three-dimensional (3D) dental image in a processor-based machine using machine learning steps, so as to provide results for treatment planning and follow-up, the method comprising:

	performing a sequence of automated segmentation of anatomical features of the received dental image to produce segmented anatomical features, the segmentation based on machine learning from previously-analyzed dental images ([0089]; [0047]; neural network used to segment dental image for anatomical features such as jaw, teeth and nerve);
	creating a segmented data file corresponding to one or more of the segmented anatomical features (data file is considered inherent since the data is processed within a computer-based system and stored on disks, [0016], or within a database or repository [0089]);
	formatting the segmented data file so that the one or more segmented anatomical features are viewable by a user on a display device ([0092]; [0162], output is rendered); and
	providing the segmented data file to the user ([0092]).
As to claim 2, Moin discloses the method of claim 1, further comprising generating the 3D dental image prior to receiving the 3D dental image ([0089]).
As to claim 3, Moin discloses the method of claim 1, wherein receiving the 3D dental image comprises receiving the 3D dental image over a cloud-based communication network (Fig.18; [0172]).
As to claim 4, Moin discloses the method of claim 1, wherein the sequence of automated segmentation comprises using a convolutional neural network (CNN) process executed in the processor-based machine, and employing information from the previously-analyzed dental images, so as to segment the anatomical features in the 3D dental image ([0089]; [0108]). 
As to claim 5, Moin discloses the method of claim 1, wherein the 3D dental image comprises data from a dental cone beam computerized tomography (CBCT) device ([0045]).
As to claim 6, Moin discloses the method of claim 1, wherein the 3D dental image comprises data from one or more of a dental cone beam computerized tomography (CBCT) device, an intra-oral data acquisition device and a scan of a denture model ([0045]; [0078]).
As to claim 7, Moin discloses the method of claim 1, wherein the anatomical features comprise individual teeth, roots, crowns, maxillae, mandibles and nerve canals ([0047]; [0085]; Figs.14A-14D).
As to claim 8, Moin discloses the method of claim 1, wherein the segmented data file corresponds to an individual tooth ([0093]).
As to claim 9, Moin discloses the method of claim 1, wherein the segmented data file corresponds to all teeth of a subject ([0047]; Figs. 14A, 14B, 19).
As to claim 10, Moin discloses the method of claim 1, wherein the segmented data file corresponds to one of a mandible bone and a maxilla bone (Fig.14C).
As to claim 12, Moin discloses a system for digitally segmenting representations of a patient's anatomy based on medical images thereof, comprising:
	a medical image processor configured and arranged to receive and transform three-dimensional (3D) image data from a medical imaging device ([0078]; [0091]; Fig.1);
	a machine learning processor configured and arranged to receive and transform stored data from a database, the stored data comprising historical data of a plurality of anatomy, not of said patient, said machine learning processor further configured and arranged to automatically determine one or more attributes of said 3D image data based on said stored data (Fig.1; [0089]; [0047]; neural network used to segment dental image for anatomical features such as jaw, teeth and nerve) ;

As to claim 13, Moin discloses the system of claim 12, said medical image processor, said machine learning processor and said segmentation processor implemented in an integrated circuit configured and arranged to execute machine-readable instructions that cause the integrated circuit to perform steps of receiving and transforming said 3D image data, receiving and transforming said stored data and generating said segmented 3D data object ([0015]).
As to claim 14, Moin discloses the system of claim 12, further comprising a visual output device configured and arranged to show a representation of said segmented 3D data object on said display ([0037]).
As to claim 15, Moin discloses the system of claim 12, further comprising a user interface (UI) configured and arranged to receive a UI input from an input device and to provide an output to said segmentation processor, the output to said segmentation processor causing the segmentation processor to generate an updated view of said segmented 3D data object and causing said visual output device to display said updated view of the 3D data object ([0172]; [0037]).
As to claim 16, Moin discloses a method for presenting and processing medical image data and corresponding data objects, comprising:
	in a medical image processor, receiving one or more three-dimensional (3D) images of at least an anatomical object ([0089]-[0091]);
	in a machine learning processor, receiving a plurality of stored data from a coupled data store, and processing said stored data as well as said 3D images to determine one or more attributes of said 3D image data based on said stored data ([0089]-[0091]); and

As to claim 17, Moin discloses the method of claim 16, further comprising providing a computer user interface programmed to visualize and manipulate said segmented 3D data object ([0171]-[0172]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moin in combination with the article, “Tooth Labelling in Cone-Beam CT Using Deep Convolutional Neural Network for Forensic Identification” by Miki et al. (hereinafter referred to as “Miki”).
As to claim 11, Moin discloses the method of claim 1, wherein the anatomical features are teeth ([0046]) and the sequence of automated segmentation comprises the steps of:
	segmenting all teeth as one class, creating a segmented teeth data file ([0091]);
	extracting features of interest from the segmented teeth data file ([0080]; [0093]);
	predicting predicted 3D bounding boxes for each separate tooth of interest ([0093]);
	segmenting each tooth of interest separately using its corresponding 3D bounding box ([0085]; [0093]); and
	generating a segmented tooth data file for each tooth of interest ([0092]-[0093]) .
	Moin does not disclose applying a non-max suppression process to the predicted 3D bounding boxes, creating a 3D bounding box for each tooth of interest.  However, this is well known in the art.  For example, Miki teaches  applying a non-max suppression process to predicted 3D bounding boxes, creating a bounding box for each tooth of interest (section 2.4).  Non-max suppression would provide the advantage combining overlapped boxes (Miki: section 2.4), thereby improving efficiency of the processing.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Moin’s invention according to Miki.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665